ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 05/02/2022, in pages 7-8, with respect to Claims 1, 6 and 10 have been fully considered and are persuasive.  
Amendment to Claims 1, 6 and 10 overcomes 103 rejections. 
Cancellation of claims 5, 14 and 15 overcomes 112(b) rejection. 

Allowable Subject Matter
Claims 1, 3-4, 6, 8-10, 13 and 18 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “select, in each of the observation directions, a persistent scatterer group that includes the persistent scatterers included in an analysis target from among groups generated by grouping; and synthesize displacement speeds of the selected persistent scatterer groups, wherein the one or more processors further execute the instructions to calculate a displacement speed of the persistent scatterer group selected in each of the observation directions, the displacement speeds being calculated using the persistent scatterers included in the selected persistent scatterer group, other than persistent scatterers2 AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q274722 Appln. No.: 16/771,450 having displacement speeds which have a difference of more than a predetermined value with another displacement speed, andsynthesize the displacement speeds corresponding to respective observation directions”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 3-4 and 13 depends ultimately from allowable, independent claim 1, so each of dependent claims 3-4 and 13 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 6, none of the prior art of record either taken alone or in combination discloses the claimed “synthesizing displacement speeds of the selected persistent scatterer groups, wherein, when synthesizing the displacement speeds of the persistent scatterer groups, a displacement speed of the persistent scatterer group selected in each of the observation directions is calculated, the displacement speeds being calculated using the persistent scatterers included in the selected persistent scatterer group, other than persistent scatterers having displacement speeds which have a difference of more than a predetermined value with another displacement speed and the displacement speeds corresponding to respective observation directions are synthesized”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 8-9 and 18 depends ultimately from allowable, independent claim 6, so each of dependent claims 8-9 and 18 is allowable for, at least, the reasons for which independent claim 6 is allowable. 
As for independent claim 10, none of the prior art of record either taken alone or in combination discloses the claimed “selecting, in each of the observation directions, a persistent scatterer group that includes the persistent scatterer belonging to an analysis target from among groups generated by the grouping; and synthesizing displacement speeds of the selected persistent scatterer groups, wherein, when synthesizing the displacement speeds of the persistent scatterer groups, a displacement speed of the persistent scatterer group selected in each of the observation directions is calculated, the displacement speeds being calculated using the persistent scatterers included in the selected persistent scatterer group, other than persistent scatterers having displacement speeds which have a difference of more than a predetermined value with another displacement speed, and5 AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q274722 Appln. No.: 16/771,450the displacement speeds corresponding to respective observation directions are synthesized”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Fornaro et al. (WO 2015/008310 A1) discloses a method for filtering interferometric data acquired by Synthetic Aperture Radar (SAR)…filtering data from Synthetic Apertrue Radar interferometry; page 6 lines 12-25: sensor (Ai,…AM) (page 1 lines 4-5); data storage means, connected with said at least one sensor, to store the data it has collected, and means for processing the data detected by said at least one sensor, connected with said data storage means (column 9 lines 12-24); means for processing the data detected by said at least one sensor, connected with said data storage means (column 9 lines 12-24); a method for processing data collected by Synthetic Aperture Radar - SAR that, operating with multi look data, allows to identify and to separate, in each pixel common to all images captured by SAR radar, dominant backscattering mechanisms, even possibly interfering in the observed scene, jointly exploiting the PCA technique and SAR Tomography; page 6 line 12 – page 7 line 10: acquiring a plurality of images N by means of at least one sensor (Ai , AM), which runs a plurality of orbits 0R, with n=1 , ... , N , in which the sensor (A-i , ... , AM) carries out a plurality of detections of at least one area tn, each detection during each orbit ON being carried out in time references tn, with n- , , . , , Ν , emitting a radiation having a predetermined wavelength λ , so as to obtain a multi pass data set comprising a set of /V images of said at least one area, each of said images being composed of a plurality of pixels P in which targets may be present… arranging said backscattering contributions in descending order according to said square of the norm /;, and selecting a number K of said significant backscattering contributions 
    PNG
    media_image1.png
    17
    13
    media_image1.png
    Greyscale
 , according to the higher norm with respect to at least one threshold, as a threshold set with respect to the norm A, of the main backscattering contribution γ (page 5 lines 25-31); means for processing the data detected by said at least one sensor, connected with said data storage means (column 9 lines 12-24); (A.1 ) focusing in azimuth and range variables, said detected multi pass data set; (A.2) aligning at spatial level, with respect to said azimuth and range variables, A.sup.7 - 1 of said images with respect to said reference image; (A.3) determining, for each pixel P of each image, the geometrical distances of each of said at least one sensor (A^ , , . , AM) in each of said orbits by means of a reference altimeter digital map; and (A.4) subtracting, for each pixel P of each image of said set of images, the phase corresponding to the calculated distances of said sensor (A , , . . .AM) in each of said orbits ON…further according to the invention, said method could further comprise the following step: (F) ordering said possible targets that  interfere in the pixel P according to the elevation (s)) (page 7 lines 19-28); means for processing the data detected by said at least one sensor, connected with said data storage means (column 9 lines 12-24); using principal components analysis technique (Principal Component Analysis - PCA) in combination with tomography, that of identifying, distinguishing, separating multiple scattering mechanisms, interfering in the same pixel, thus allowing the selection of interfering according to power or altitude ordering criteria, and, thereby, an efficient and effective method to solve the problem of undesired layover, especially prevalent in urban scenarios (page 6 lines 1-7); (G) generating, for each pixel P , an appropriate combination of N images, obtained by selecting one of the components obtained by said steps (A) to (E), and applying at least one multi pass data differential interferometric processing technique, so as to separate the signal associated with the surface deformations from the signals associated with the atmospheric delays (page 8 lines 27-33).
Costantini et al. (US 2011/0163911 A1) relates to a new method for identification and analysis of persistent scatterers (PS) in series of digital Synthetic Aperture Radar (SAR) images. Costantini et al. (‘911)  teaches identifying persistent scatterers in Synthetic Aperture Radar images of an area; paragraph 28: analyzing properties of pairs of pixels in the digital generalized differential interferogram to identify individual pixels imaging persistent scatterers (paragraph 27); an electronic processor, and comprising software code portions for implementing, when the software program product is run on the electronic processor, the persistent scatterer identification (paragraph 34); determining elevation-related values on the basis of the elevation-related differential values 
    PNG
    media_image2.png
    23
    38
    media_image2.png
    Greyscale
 based on which have been determined the temporal-coherence-related values 
    PNG
    media_image3.png
    21
    30
    media_image3.png
    Greyscale
 for pairs of said identified individual pixels…determining constant-velocity-related values on the basis of the velocity-related differential values 
    PNG
    media_image4.png
    23
    38
    media_image4.png
    Greyscale
 based on which have been determined the temporal-coherence-related values 
    PNG
    media_image5.png
    21
    28
    media_image5.png
    Greyscale
 for the pairs of said identified individual pixels, each constant-velocity-related value being associated with a respective identified individual pixel and being indicative of a displacement constant velocity of a persistent scatterer on the Earth's surface which persistent scatterer is imaged by the respective identified individual pixel (claim 17); the PS displacement evolution is obtained by adding the constant velocity and the non-linear-with-time components of the displacements (paragraph 77).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648